UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22419 Wells Fargo Multi-Strategy und A, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: January 31 Date of reporting period: October 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule of Investments is attached herewith. Wells Fargo Multi-Strategy und A, LLC Consolidated Schedule of Investments As of October 31, 2011 (Unaudited) Investment in Wells Fargo Multi-Strategy 100 Master Fund I, LLC - 98.8% * $ Other Assets in Excess of Other Liabilities - 1.2% Members' Capital - 100.0% $ * Wells Fargo Multi-Strategy und A, LLC ("TEI Fund A") is a feeder fund that indirectly invests substantially all of its investable assets in Wells Fargo Multi-Strategy 100 Master Fund I, LLC ("Master Fund") through Wells Fargo Multi-Strategy und A, LDC ("Offshore Feeder Fund A"). This schedule of investments is a consolidated schedule of investments of the TEI Fund A and the Offshore Feeder Fund A. The Schedule of Investments of the Master Fund is included below. Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments As of October 31, 2011 (Unaudited) Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.9% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 6.7% HFR EM Outrider Fund Equity Hedge - 18.1% HFR HE Ajia Lighthorse China Growth Fund HFR HE CastleRock Fund HFR HE Courage Opportunity Fund HFR HE Jade Fund HFR HE Martin Currie Performance Fund HFR HE Victoire Latam Fund Event Driven - 14.5% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Macro - 16.8% HFR Macro Galtere Commodity Fund HFR Macro GAM Global Rates Fund HFR MF Beach Fund HFR MF Diversified Select Fund Market Neutral - 2.0% HFR MN Sabre Style Arbitrage Fund Merger Arbitrage - 10.2% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Strategy Trusts Cost Fair Value Relative Value - 26.7% HFR RVA Advent Global Opportunity Fund HFR RVA Constellation Fund HFR RVA Feingold O'Keeffe Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Marathon Asia Fund HFR RVA Salient MLP 1.25x Fund HFR RVA Whitebox Fund Total Investments** (Cost - $164,757,918*) - 99.9% Other Assets in Excess of Other Liabilities - 0.1% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of Members' Capital as of October 31, 2011. * The cost and unrealized appreciation (depreciation) of investments as of October 31, 2011, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) Relative Value % Equity Hedge Macro Event Driven Merger Arbitrage Distressed Securities Convertible Arbitrage Market Neutral % Fair Value Measurements The Master Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to fair value. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period. There was a transfer between the levels indicated above for the period ended October 31, 2011 due to a Trust held by the Master Fund being closed and liquidated. The Trust has frozen all pending redemption orders and is no longer accepting new subscriptions or redemption requests. The Master Fund’s units in the Trust will be redeemed on a pro-rata basis as the Trust is liquidated. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Master Fund's members' capital as of October 31, 2011 is as follows: Description Total Fair Value at October 31, 2011 Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Convertible Arbitrage $ $ — $ $ — Distressed Securities — — Equity Hedge — Event Driven — — Macro — — Market Neutral — — Merger Arbitrage — — Relative Value — — Total Investments $ $ — $ $ The following is a reconciliation of net assets in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Trusts- Equity Hedge Balance, as of February 1, 2011 $ - Realized gain (loss) - Change in unrealized appreciation/(depreciation) - Purchases - Sales - Transfers in Level 3 Transfers out of Level 3 - Balance, as of October 31, 2011 Net change in unrealized appreciation/(depreciation) on Level 3 assets and liabilities still held as of October 31, 2011 is $0. Authoritative guidance permits a reporting entity to measure the fair value of an investment that does not have a readily determinable fair value, based on the net asset value per share (the “NAV”) of the investment as a practical expedient, without further adjustment, unless it is probable that the investment will be sold at a value significantly different than the NAV.If the practical expedient NAV is not as of the reporting entity’s measurement date, then the NAV should be adjusted to reflect any significant events that may change the valuation.In using the NAV as a practical expedient, certain attributes of the investment, that may impact the fair value of the investment, are not considered in measuring fair value.Attributes of those investments include the investment strategies of the investees and may also include, but are not limited to, restrictions on the investor’s ability to redeem its investments at the measurement date and any unfunded commitments.The Master Fund is permitted to invest in alternative investments that do not have a readily determinable fair value, and as such, has elected to use the NAV as calculated on the reporting entity’s measurement date as the fair value of the investment.A detailed depiction of each investment in the Master Fund by strategy can be found in the tables within the Schedule of Investments. The following is a summary of the investment strategies of the investments in the Trusts held in the Master Fund as of October 31, 2011.All Trusts are redeemable monthly with 15 business days prior written notice to the administrator of respective Trust, except the following: HFR CA Lazard Rathmore Fund, which is redeemable monthly with 45 calendar days prior written notice to the administrator of respective Trust; and HFR RVA Constellation Fund, which is redeemable monthly with 60 calendar days prior written notice to the administrator of respective Trust.The Master Fund had no unfunded capital commitments as of October 31, 2011. The Trust in the convertible arbitrage strategy involves purchasing a portfolio of convertible securities and hedging those positions by selling short the underlying common stock.Trading Managers will, in an effort to capitalize on relative pricing inefficiencies, purchase long positions in convertible securities, generally convertible bonds, convertible preferred stock or warrants, and hedge a portion of the equity risk by selling short the underlying common stock.Trading Managers may also seek to hedge interest rate exposure under some circumstances. The Trust in the distressed securities strategy invests in, and may sell short, the securities of companies where the security’s price has been, or is expected to be, affected by a distressed situation.This may involve reorganizations, bankruptcies, distressed sales and other corporate restructurings.Trading Managers will seek profit opportunities arising from inefficiencies in the market for such securities and other obligations. The Trusts in the equity hedge strategy combine core long holdings of equities with short sales of equities as well as limited use of options and CFTC-approved futures contracts primarily for hedging purposes.Profits are made when long positions appreciate and stocks sold short depreciate.Conversely, losses are incurred when long positions depreciate and/or the value of stocks sold short appreciates. The Trusts in the event driven strategy invest in opportunities created by significant transactional events, such as spin-offs, mergers and acquisitions, bankruptcy reorganizations, recapitalizations and share buybacks.Instruments include long and short common and preferred stocks, as well as debt securities, options and CFTC-approved futures contracts primarily for hedging purposes.Trading Managers may hedge against market risk by purchasing S&P put options or put option spreads. The Trusts in the macro strategy attempt to identify extreme price valuations in stock markets, interest rates, foreign exchange rates and physical commodities, and make leveraged bets on the anticipated price movements in these markets.To identify extreme price valuations, Trading Managers generally employ a top-down global approach that concentrates on forecasting how global macroeconomic and political events affect the valuations of financial instruments. The Trust in the market neutral strategy strives to generate consistent returns in both up and down markets by selecting positions with a total net exposure of zero.Trading Managers will hold a large number of long equity positions and an equal, or close to equal, dollar amount of offsetting short positions for a total net exposure close to zero.By taking long and short positions in equal amounts, an equity neutral Trading Manager seeks to neutralize the effect that a systematic change will have on values of the stock market as a whole. The Trusts in the merger arbitrage strategy focus on investment opportunities that arise from corporate transactions and business combinations of varied nature, consisting of but not limited to, acquirer/target and mergers between business entities.Trading Managers will seek profit opportunities arising from inefficiencies in the market for such securities and other obligations, as a function of ongoing transaction developments determining ultimate realized value. The Trusts in the relative value strategy employ multiple arbitrage investment strategies including forms of fixed-income arbitrage, merger arbitrage, convertible arbitrage, pairs trading, index-rebalancing arbitrage and capital structure arbitrage.Generally, Trading Managers take offsetting long and short positions in similar or related securities when their values, which are mathematically or historically interrelated, are temporarily distorted.In addition, Trading Managers make decisions regarding which relative value strategies offer the best opportunities at any given time and weight strategies accordingly in their overall portfolio. Please refer to the July 31, 2011 financial statements for full disclosure on the Master Fund’s portfolio valuation methodology. Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Wells Fargo Multi-Strategy und A, LLC By (Signature and Title)* /s/ Adam I. Taback Adam I. Taback, President (principal executive officer) Date December 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Adam I. Taback Adam I. Taback, President (principal executive officer) Date December 28, 2011 By (Signature and Title)* /s/ Michael Roman Michael Roman, Treasurer (principal financial officer) Date December 28, 2011 * Print the name and title of each signing officer under his or her signature.
